 In the Matter of STANDARD OIL COMPANY OF CALIFORNIAandINTER-NATIONAL ASSOCIATION OF OIL FIELD, GAS WELL AND REFINERYWORKERS OF AMERICACase No. XXI-R-3.-Decided April 23, 1936Oil Refining Industry-Labor Organtzatton:Board will not intervene in inter-nal affairsof-Amertean Federation of Labor-Jurtsdwetional Dtspute -UnitAppropriate for Colleeteve Bargaining:Board will not determine where onlyquestion involved is one of internal affairs of labororganization-Petition forInvestigation and Certification of Representatives:denied:Mr. Stanley S. Surrey,ofcounsel to the Board.DECISIONSTATEMENT OF CASEOn December 5, 1935, the International Association of Oil Field,Gas Well and Refinery Workers of America, hereinafter referredto as the Oil Workers Union, filed a petition with the Regional Di-rector for the Twenty-first Region, requesting an investigation andcertification of representatives pursuant to Section 9 (c) of theNational LaborRelationsAct, approved July 5, 1935.The petitionstated that the Oil Workers Union represented about 700 employeesout of a bargaining unit consisting of all employees engaged at theEl Segundo Refinery, El Segundo, California, of the Standard OilCompany of California (hereinafter referred to as the Company)with the exception of office, professional, hospital, laboratory andsupervisory employees; that a company-wide Association, the Stand-ard Employees Association, claimed to represent the employees insaid unit; that the Oil Workers Union had been unsuccessful in itsattempts to bargain with the Company; and that the above claim ofthe Standard Employees Association and the conduct of the Com-pany gave rise to a question affecting commerce concerning the rep-resentation of the employees in said unit.The Oil Workers Unionrequested that the National Labor Relations Board investigate thecontroversy and certify to the parties the name or names of therepresentatives that have been designated or selected by saidemployees.After the petition had been 'filed, the Board was advised by theRegional Director of the following developments in the matter. Sev-eral unions,upon being informed of the filing of the above petition,614 DECISIONS AND ORDERS615protested against the holding of an election at the El Segundo Re-finery.These unions were the International Association of Machin-ists,InternationalUnion of Operating Engineers, InternationalBrotherhood of Firemen and Oilers, International Brotherhood ofElectricalWorkers, and International Brotherhood of Boiler Makers,Iron Ship Builders and Helpers.They are joined together in theOil Industry Metal Trades Council of Southern California.Theseorganizations claimed jurisdiction over those employees at theEl Segundo Refinery alleged by them to be eligible for membershipin the respective Unions and consequently denied the jurisdiction ofthe Oil Workers Union over such employees.They contended thatif an election were held the choice on the ballot for those employeesshould be between the appropriate Union out of the group namedabove and the Standard Employees Union, so that the Oil WorkersUnion would not appear on such ballots. The Oil Workers Union,apparently conceding the claim of the Boiler Workers Union, re-quested permission to amend its petition by adding the "boiler-workers, welders and helpers" to the list of employees to be excludedfrom the bargaining unit.As a result, the Boiler Workers Unionagreed to withdraw it., protest.The remaining four protestingUnions then proposed a Joint Council, composed of themselves andtheOilWorkers Union, as the candidate to oppose the StandardEmployees Association.This proposal was rejected by the OilWorkers Union on the ground that these four Unions had no membersemployed at the El Segundo Refinery of the Company.' It claimedthat under such circumstances they were not entitled to a place onthe ballot.Conferences conducted by the Regional Director failedto resolve the deadlock on this point among the several Unions.'CONCLUSIONThe petition in the instant case on its face concerns a controversybetween the Oil Workers Union and the Standard Employees Asso-ciation as to which represents a majority of the employees at theEl Segundo Refinery of the Company. The former Union is a labororganization affiliated with the American Federation of Labor.'However, four other labor organizations, also affiliated with theAmerican Federation of Labor,4 contest the "jurisdiction" of the Oil'For the purpose of this decisionthe Boardassumes that the assertion concerning thetotal lack of memberson the part of the four protestingUnions is supportedby the facts.2 There were in addition several grounds of contention between the Oil Workers Unionand the Company with respectto the geographical limits of the unit and the exclusion ofthe groups listed on the originalpetition8Report ofthe Proceedingsof the Fifty-Fifth AnnualConvention of the AmericanFederationof Labor, October 7-19, 1935, atpage 33.4Ibid, at 32-33.97571-36---vol. 1-40 616NATIONAL LABOR RELATIONS BOARDWorkers Union over certain of those employees-the machinists, engi-neers, electricians, firemen and oilers.These four Unions claim thatunder the existing jurisdictional rules of the American Federationof Labor they, and not the Oil Workers Union, are the labor organi-zations that are entitled to represent such employees.Under theNational Labor Relations Act, such a controversy would be couchedin the terms of Section 9 (b)-shall the bargaining unit include orexclude those employees?But in so far as the labor organizationsaffiliated with the American Federation of Labor are concerned it issimply a jurisdictional dispute involving the question of whether suchgroups of employees when working in oil fields should be organizedby the American Federation of Labor upon a "craft" basis or upona "semi-industrial" basis.InIn the Matter of Brown and Williamson Tobacco Corporation,decided this day, the Board was concerned with a jurisdictional dis-pute between the Tobacco Workers' International Union and theInternationalAssociation ofMachinists involving their opposingclaims to jurisdiction over the machine fixers in tobacco plants. Inthat decision the Board discussed at length the nature of jurisdic-tional disputes.We concluded that this Board should not intervenein a dispute of that type if an existing labor organization possessedthe authority to render a decision in the matter, since under suchcircumstances the dispute related solely to the internal affairs of thatorganization.We said :"Both of the labor organizations involved in the instant casesare affiliated with the American Federation of Labor and possesscharters from that body. In view of the structure of that body,the instant controversy is simply a dispute involving the internalaffairs of a labor organization, here the American Federationof Labor.That dispute resembles the hundreds of other juris-dictional questions handled by the Federation and it is clearlyof a type which it has power to decide. There thus exists a bodyto which these two organizations belong and which has the au-thority to render a binding decision on the dispute betweenthem.Under such circumstances, the Board is of the opinionthat it should not intervene in the dispute for the reasons statedin theAluminum Companycase."It is perhaps unnecessary to point out that the internal dis-pute presented in these cases is merely one of many now exist-ing within the American Federation of Labor and other or-ganizations of labor.Some of these disputes, obviously difficultof solution, are far-reaching and fundamental to the labormovement; others are small by comparison. But in either case,it is preferable that in the light of the declared policy of Con- DECISIONS AND ORDERS617gress-'the exercise by workers of full freedom of association,self-organization and designation of representatives of theirown choosing'-the Board should leave organizations of laborfree to work out their own solutions through the procedure theythemselves have established for that purpose."The Brown and Williamson decision followed the ruling inIn theMatter of Aluminum Company of America,decided April 10, 1936.In the latter case the Board held that it would not intervene in adispute involving the question of whether the local officers or theofficials of the American Federation of Labor should represent aFederal labor union in its dealings with the employer.Since all of the protesting Unions and also the Oil Workers Unionare affiliated with the American Federation of Labor, the decisionof the Board in theBrown and Williamsoncase is here fully appli-cable.Consequently, we decline to intervenue in their jurisdictionalcontroversy.Since it is inadvisable for the Board to proceed withthis case until such controversy is resolved, no formal investigationand hearing will be ordered under Section 9 (c) of the Act. Thepetition will therefore be dismissed without prejudice to its renewalin accordance with this decision.